166 Ga. App. 298 (1983)
304 S.E.2d 468
MANLEY
v.
WILLIAMS; and vise versa.
65910, 65911.
Court of Appeals of Georgia.
Decided April 15, 1983.
Jesse Copelan, Jr., for appellant.
Malcolm G. Lindley, for appellee.
QUILLIAN, Presiding Judge.
Manley commenced a dispossessory proceeding against Williams in the Small Claims Court of Putnam County, and received a dispossessory warrant against Williams. Williams appealed to the Superior Court of Putnam County where a jury found for Williams. Manley appeals to this court and Williams cross appeals. Held:
OCGA § 5-6-35 (a) (Code Ann. § 6.701.1 (a)) provides: "Appeals in the following cases shall be taken as provided in this Code section. (1) Appeals from decisions of the superior courts reviewing decisions of . . . lower courts by certiorari or de novo proceedings . . ."
*299 As this appeal was not brought under the foregoing statute, the appeal and cross appeal are dismissed. Field Developers v. City of Atlanta, 158 Ga. App. 388 (280 SE2d 364); Wimbish v. State, 166 Ga. App. 223 (___ SE2d ___).
Appeal dismissed. Sognier and Pope, JJ., concur.